Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 1 of 45

U.S. COURTS

United States District Court FEB 29 2094

Reve.
for the STEPHEN W,

 

 
 

ENYON

CLERK, LASTENOT OF IDANO

District of idaho

Andrianumearisata Artem Case No. 1:20 -cv-00547-REB
Plaintiff
Vv
Gem State Staffing etc., al
Defendant
Reestablishing in support of Opposition to

the Defendant IHRC's Motion to Dismiss
L. Inquiry

Plaintiff received a Defendant IHRC's Motion for Time Extension on the 12th of first month of 2021, which had no
signature and no seal of who was granting it, according to Assertion of Artem Andrianumearisata
{Andrianumearisata Note 6). Followed by Motion To Dismiss/ Motion for Summary judgment, Earwicker's
{Eorwicker) declaration, attorney Berry's Memorandum (Memorundum) on February 1, 2021. The Plaintiff reasoning
the court to continue the Complaint for Judgment. Resuming the relief is due based on the proper Defendant serving
by the Rule 4(b) , as the summons notified to the tdaho Human Rights Commission {tHRC) had signature of the clerk
and court's seal. The true copy of the Complaint {Complaint} with summons was provided to Defendant IHRC through
the mail (Andrianumeearisata Note 5}, Proved signature of the Complaint verified on the 16th of the first month this
year, as required by the Rule 11(b}. Defendant serving by the Rule 4{c)(3), a precise appainted manner of first class
mail, described in the Rule 4{i}, and by the Rule 4{J}(2} referring to the same process of Rule 4{i}, the United States
and subordinate. Further, Defendant’s burden on the 11th Amendment is a contradiction of IHRC defense that a
right for a judgment was not abridged. No more immunity to suggest the every act's foundation could not be
examined by the Article {H, to which a State should be a party, At Jast, the nature of the Defendants supposition
about the Complaint statement, substance and relief has no grounds, because every requirement of Rule
8(a)(1},(2},(3) have been met. The court should continue the Complaint based on those reasons.

Il. Departure

A local agency, similar to the IHRC, is a subordinate of the State. A State, is a subordinate of the Federal Government.
The United States Government's stand Is fixed to support and represent Its residents (Andrianumearisata Note
1,2}),(Complaint p 3., The Constitutional statutes violated). The fortune of the IHRC's function depending not enough
on discrimination but "illegal discrimination" (Earwicker note 8), (Memorandum p 3)(Citation C, 67-5909(1)(2)(3){4)).

Determination of the IHRC , issued on May 1 ,2020, contemporary collected to a log by U.S. Equal Employment
Opportunity Commission, was based on the believe or idea of what is lawful discrimination. The entanglement of
responsibility lays on the failure of any immediate action ,once an employer knows about the discrimination, but the
true failure rather occurs originally at Immunity by policy, local law, or Act, making the agency and employer known
for such teasing (Citation C, 67-5909), (Citation D, Commission's Determination). The extensive foreign experlence
of Defendant FHRC’s background to the Administrative Review, is distinguishing a worth no mistake, that a status
and the mission of the agency is at discretion to suspend Amendments to the Constitution (Earwicker 1-7 ),

On September 6,2020 the Plaintiff received a notice of a rights to sult ,in connection to the matters captioned in

ccna HOG EOL

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 2 of 45

Complaint , from the U.S. Equal Employment Opportunity Commission , which was filed with the Complaint on
December 41,2020 fAndrianumearisata Note 3,4) . The Plaintiff has notified the, {HRC by mailing the certified
summons and copy of the Complaint to Defendant IHRC (Andrianumearisata Note 5). Once called to verify a signed
copy of the Complaint, the Plaintiff mailed another copy of the signed Complaint to the Defendants attorney Berry
{Andrianumearisata Note 6). The Complaint is credited in necessity beyond Defendant’s coloring of the Constitution
as distinctly not applicable in all cases (Complaint. N Jurisdiction. A.) (Andrianumearisata Note 1,2}, The defendant
iHRC's stead of altering the Constitution as uncertain, is one of the plaintiff's reasons in pursuance of the
Constitutional resolution in the court of Untied States ( Andrianumearisata Note 4). The resolution of the Complaint
is fundamental: in connection to the Defendant IHRC, is to reverse Unconstitutional determination (Compiaint, p. 9).

Hk. Examination

A. The Complaint number 1:20 -cv-00547-REB shalt continue for judgment because the F.8.C.P 4, 5 (c), 7.1 has
been represented to the Defendant IHRC,

1, Defendant IHRC serving of the summons was informed proper under F.R.C.P 2, 3, 4 fa}, 4ib}, and 11,

Plaintiff established Defendant IHRC serving of the summons by mailing the originally signed and sealed summons
of the court. Within the period of serving, the IHRC's designated attorney was provided with the signed copy of the
complaint.

Defendant's inclining of the form in F.R.C.R 2 to a multitude of requirements, makes it impossible to meet: there was
no way Plaintiff to aspire a principle, if such information Is not displayed (Memorandum p. 4}. Andrianumearisata
notified IHRC with the summons issued by a clerk and the Complaint (Andrianumearisata Note 5). F.R.C.F 3 presents
a legibility of an action by submitting "a complaint with the court" , affirming that the Plaintiff filed the complaint
at the United States Court for the District of Idaho (Andrianumearisata Note 4), More precise F.R.C.P (4)(b) includes
the text:

".. ff the summons is properly completed, the clerk must sign, seal, and issue it to plaintiff ..."

which must dismiss obedience to the Defendant IHRC’s allegations, because there could be no signature without the
seal and the seal without the signature . If the Complaint filed and summons has signature of the clerk, the summons
must be proper (Memorandum p. 4). Once signature verified to the omission of the rule 11, the Plaintiffs’ good
continuance for judgment is secured (Andrianumearisata Note 5,6) .

2. the process of notifying the summons on Defendant IHRC was sufficient 4{(2)(B), 4{1}(2), 5{c}{4}

Defendant IHRC's claiming of a want in sufficiency of service is out of place, the process is evident by the Defendant
IHRC's defense as an insufficiency of service by the Rule 12(b)(5) . In no matter Plaintiffs duty, which retied on
requirement to avoid restricting Defendant’s objecting to the absence of the service, however [Irrelevant to
established sufficiency of Plaintiff's notifying of the summons , was disregarding to the Defendant (F.R.C.P. 4}. One
of the methods of notifying prescribed by the FRCP 4 j(2)(B), particularly as the content :

"(B). serving a copy of each in the manner prescribed by that state's law for serving a summons or like process on
such defendant."

is a notion under the notifying United States and its subordinates F.R.C.P. 4(1)(2) prescribing :

"To serve a United States agency or corporation, or United States officer or employee sued only in an official capacity,

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 3 of 45

@ party must serve the United States and also send a copy of the summons and off the complaint by registered or
certified mail to the agency, corporation, officer or employee."

Yet the locality of Defendant IHRC's factious argument is further cured by the evident Motion for Time Extension ,
which has no signature and seal of the court, but relates to the United States assembly in the FRCP 12.(a)(2) , since
it has been more than 2% days for Defendant’s response (Andrianumearisata Note 7}. By the requirement of initial
disclosure in the F.R.C.P. 7.1, that the proper parties would identify themselves In this matter, at the time of mailing
the notice, IHRC’s executive officer and attorney have not been designated. Given the prescription of FRCP 5{c}{1) ,
where all parties to the Complaint has been notified, the HRC specifically, has numerous representatives and for
that purpose should be deemed notified as the agency serving of the summons was provided,

What would be an acceptable opinion of Defendant IHRC about the proper process remains cloudy, for subsection
{g}{4) of the FRCP 12 permits the compact of the motions "with" another motion, but defendant JHRC has failed to
provide operative copy of the document referring to as "(Dkt.41,p.5)" (Memorandum p 6). In this instance
Defendant IHRC's matters outside of the motion met by criteria of rule 8{b}(6) where response is not needed from
the Plaintiff. Again, the only papers presented to the Plaintiff were Motion to Dismiss /Motion for Summary
Judgment , Earwicker’s declaration, and Memorandum, which were not identified as "(Dkt.14,p.5)"
{Andrianumearisata Note 6).

B. The Complaint 1:20-cv-00547-REB shall continue for judgment based on FRCP 4.1(b), 4(c)(1}, 8(a)(1H2){3) under
ARTICLE Ill and 14th Amendment to the Canstitution.

i. The Complaint _1:20-cv-00547-REB shall continue for judgment based on F.R.C.P. 4.1(b} under the 14th
Amendment to the Constitution,

The region of Defendant IHRC's tying of the allegations is from uncommon absolutism, No case growing out of
Defendant IHRC's argument, which increases burden on 11th Amendment to reduce all other Amendments, is a
reasonable applicability of the law (Memorundum p.7}. The only efforts showing by such cases ts the unlawful
abrogation of other Amendments: the redress of the First Amendment , search and seizure of the Fourth
Amendment, enumeration of the Ninth Amendment , delegation of the Tenth Amendment, and even better the case
or controversy of the Sixth and Seventh Amendments { Citation A}. Abandon this to “all cases” of the ARTICLE Ill, the
Defendant IHRC’s privilege Is from unsettled dominion (Citation A).

Defendant JHRC's confuting of immunity is by " [uncertainty of] the United States Constitution" (Memorandum p.4),
which allegedly exists between the policy of a local agency and the law-making municipality, rather than by equal
assembly of independent Constitution (Citation C, 67-5909}.

The FRCP 4.1{b) obliged in whole the subject matter jurisdiction of the court, despite the quasi or partial
reimbursement from Defendant IHRE of the 11th Amendment, ali the Amendments to the Constitution [s a "federal
law", A lawful resident of any State Is a person under the 14th Amendment to the Constitution (Andrianumearisata
Note 1,2).

To infer most counteracting term of Defendants IHRC's Motion to Dismiss, for which the Defendant IHRC thinks the
Plaintiffs complaint should be silent, one must review the perfection of the 11th Amendment, which ultimately
consulting the sult "against" a State , but the essence of Andrianumearisata's redress vested in pursuance of the
Constitutional rights (Andrianumearisata Note1,2), (Citation A), (Complaint p. 3).

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 4 of 45

2, The Complaint 1:20-cv-00547-REB shall continue for judgment according to the F.R.C.P 4{c)(1) and 6{d}.

Plaintiff received a notice of rights to suit , from the U.S, Equal Employment Opportunity Commission, on September
6,2020, which provided 90 days to file a complaint (Andrianumearisata Note 3). On December 21,2020 ,
Andrianumearisata filed the Complaint with the United States Court for the District of idaho. Even if the Defendant
IHRC counting of time by additions of FRCP 6(d) was a refusal to FRCP 4(c}(1) , the Complaint was filed within the
time appointed (Andrianumearisata Note 4).

3. The Complaint 1:20-cy-00547-REB shall continue for judgment according to the F.R.C.P 8{a}(1},(2),(3}.

   

Piaintiff's accordance to the FRCP 8(a}(1),{2),(3) is stated as “Violation of the civil rights" (Complaint p.2), which
delegating to all statutes there mentioned as entitlement for relief , and the resolution to find Unconstitutional the
policy and practice affecting those rights .

IV. Conclusion

Baséd on all of this reasons, the Plaintiff request the court that the Complaint 1:20-cvy-00547-REB shall have a good
continuance for Constitutional judgment.

Plaintiffs Name: Artem Andrianumearisata

Date: February 18,2021
Signature:

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 5 of 45

it 4 De COU IR Te 3
United States District Court .
for the FEB 23 721
District of idaho sig J PNTMI@

iene
He Me ME AL: [MH AWIGENYON
CLERK, DISTRICT GE IDAHO

Andrianumearisata Artem Case No, 1:20 -cy-00547-REB
Plaintiff
Vv

Gem State Staffing etc., al
Defendant

Furnishing the Disclosure to Citation List

HERE, within the response of FRCP 7.1{b), the Plaintiff is :-

1} Furnishing the transcript of disclosure te the Citation List A, the Constitution of the United States with
Amendments.

2} Providing prove of mailed summons and the Complain under the Citation List F,

Plaintiffs Name: Artem Andrianumearisata

Date : Februa a1

     

Signature:

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 6 of 45

United States District Court
for the
District of Idaho

Andrianumearisata Artem Case No. = 1:20 -cy-00547-REB
Plaintiff
V

Gem State Staffing etc, al
Defendant

U.S. COURTS
FEB 23 2021

AiGd. TNE
| STEPHEN W. KENYON
CLIEAIG DISTRICT OF IDAHO

Hievd......

  

Citation List
Specific Identifiers according to Federal Rules of Civil Procedure 5.2
A. Constitution of the United States
B. Gem State Staffing's policy
C. Idaho State Law
D. tdaho Human Rights Commission’s decision
—. Gem State Staffing's Rebuttal Report

F, Other documents

Plaintiffs Name: Artem Andrianumearisata

Date : February 18,2021

 
 

ee Tit.

   

 

     
  

 

 

 

 

   

 

     
 

   
  
 

 

 

 

 

 

 

 

 

 

 

 

 

Ia Ie a wae:
ee Be oh TTT: 3 at
gr Bo Bie ais f — . . . =
a 8) @ S[EEREEg 3) = | & Complete items-1, 2, and 3, A: Signature oe
a a a 33] = 1 ; Cr Age
»! B Su 2R Pel Pp ; B Print your name and address on the reverse x Fl Ad
a 8 Bg BERS al } so that we can return the card to you. — ain a Dabo E
i wl an (PERSE elt @ Attach this card to the back of the mailplece, B. Recelved by (Printed Name) Vale o
a | sigh pee e gel ol or on the front If space permits. : egw =
By aw) wom ea Eos ies
S, EQ | ots B 8 “8! AL Se 1. Anlicle Addressed ML [~ D, fs delivegy'gdg an nk Cl es
a cr en z] f te Siver address be mn o
% a 3 R * Aide ie © Human |} IFYES, enter delivery oO
St ” w 8 . EC 2 1 2020
I = oe € . i “
| | f 27 UW). May % D
=H 2 Q ‘\ {> Ray] dano vep. ol Labo:
: ay] | (oi 2e- ¢ 317 W. Main St.
: & a ‘ io aro
i 3, Service Type Q Priority Mail Expr
i ay O Adult Signature O Registered Malit
: ta (3 Adult Signature Restrict elivery i Registered Mail F
bs dult Signature Restricted Deli
i pai 0 Certified pias dated Del 4 Rey, -
‘ : ive eturn Receipt tk
! o: ee - 9590 9402 5854 0038 8176 07 D colton belvey ey Merchandise
& 8 i a dtticla Mumber (Tranctar fram_service iahali Oo Soest on telvery Restricted Delivery qt Sonate Gontir
: sal sh ~
: = * She 7020 OG90 BG00 40e1 7 by L? gd Mall Resticted Detivery Hesticted Delve
: goose #
"Ps Form 3811, July 2015 PSN 7530-02-000-9083 Domestic Return R

 

 

 

 

 

         
  
   
       
 
  

 

 

 

 
      

 

 

 

 

 

 

 

           

 

  

 

 

 

 

 

 

 

 

 

  
 

   

 

 

 

   

  

 

 

     

 

   

 

 

 

 

 

 

 

 

        

 

 

; a” esooankl” se
eg gage eel 2 Be 4 Complete items 4, 2, and 3. A, Signature
aH Ex gee & .
x a] Pla ea 3e) So) afb H Print your name and address on the reverse x EA] Agr
» G aged del 2 eB so that we can return the card to you. _ Ee) Ade
2 g aapeest gl ote # Attach this card to the back of the mallplece, B. Received by (Printec! Narne) ©, Date of [
‘ tr a |B 2 Be RS we | cated or on the front if space permits,
oof 5 ee ee rt *, *
us «Gls [Beas se] « C6 fe i. Articta Addressed to: D, |s delivery address different from item 17 C1 Yes
& apes £85 e) al a 3 tt f YES, “enter delivery address below: 1 No
f & |e fg 8 Hl ig mot Ee + on :
eRe a dl aby (As, ABA TTY, ney acidraes bel
, reper bf QsY W.JePloreon St ay
i po . t ule oa
: af i Oat i a oo,
, f E wd Toor, BO, Box. Whey
[ 5 an ani eae
: ' My \ Hot a,
3 en
4 3, Servica Typo, i.) +) Paarity Mail Expr
: cS 0 Adult Signature , Cl Registered Malt
‘ i. ey a Adult $i gnats Rastricled Detwery” yy Re istered Mall |
: ~ = 1 Ceriified Maile ellvery
: et 5 5 | 7 ll ¢ 0 Cortified Mail Restricted Delivery © Return Receipt ti
' t. “y r ” . 5 1 Collect on Delivery Merchandise
: a +f _ if “= ee C1 Coll Delivery Restricted Dell B Signature Confirt
: ts a 5 = , ie aha an a q asc sarvice label) . nee an elivery Resiicted Delivery GB Signature Contin
mr Ha fd O OO60 4pe. 5 3 5 5 nsured Mall Restricted Dellvery Restricted Dellve
= yh over $500}
PS Form 3811, July 2015 PSN 7830-02-000-9053 Domestic Return F
7020 OO50 G000 40el PbO ee
: %. ge a siaooogk” g - # Complete items t, 2, and 3, ing
; Sf af og dle eS eeu 2 @ Print your name and address on the reverse jy: I Ade
og SIRE aa 5a) so that we can return the card to you, duced by Printed Non ©, Bateoft
. 4 we? & - Oo .
7% 8 BEES 88) 2 Hi Attach this card to the back of the mailplece, B. Recdlved by (Printed Name) a iy
: = 8 8 a gees, 3 or on the front if space permits. C A q Alt
1s ar i ge 3 q a8 a 1. Atticle Addresseti M Q D. Is ves chr donot from ails
DOR Sal 7 [2 eB seal t If YES, enter d ress below;
3 co] a [RO ge EE ta “Ledlatho MA OMAK, TS COO
ee ee TT
a j ‘ YRUA Qo Wy.
wh b a
1 5 “ean a8 ‘etl 2074
ag fe Be _ - 2. LADS.
1 of ye Es JQLYOUALL \ () Qa -
io oY er a HIS
: ei ite te [eigen ee,
| ch fs Ee ze see:
Pot i 3, SEE ORILS The: T OF ISPAPdotty Melt Expr
i} “ C1 Aduit Signature ‘ # eer tered Mai?
! ! 1 Adult Signature Resticted Delivery B Feflsered Malt
i | . E Certified Male elivery
to ba 9590 9402 5854 0038 8175 84 a Cerlified Mail Restricted Delivery CF Retura Receipt fc
Pot a 590 2 5854 88175 41 Calleot on Detvary Merchandise
i i i. oD fe -Baoiteln Abuses (Trantfar fram canons inhall a Collect on Dali wery Restricted Delivery H Signature Contire
i a! cf . 7020 Q ured Mail Signature Contitr
i | ta ir a O40 GO00 4oel1 7 £00 wea Mal Restricted Delivery Restricted Dalive
i ms : i"
! i = met -

 

 

 

 

 

 
Case 1:20-cv-
20-cv-00547-DCN Document 18 Filed 02/23/21 Page 8 of 45
UO COURTS |

FB ts 3 7004

WN@.
ENON

Vict
a ie
mn yen vl ae WOAHO

CLENG wt

UN ITED » TATES

 

  

March 4, 1789

 

 

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 9 of 45

 

 

   

We the people of the United States, in order to form a more
perfect union, establish justice, insure domestic tranquility, pro-
vide for the common defense, promote the general welfare, and
secure the blessings of liberty to ourselves and our posterity, do
ordain and establish this Constitution for the United States of
America,

 

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 10 of 45

 

  

CT)

ARTICLE I

se
=

    

Section ]

All legislative powers herein granted shall be vested in a
Congress of the United States, which shall consist of a Senate and
House of Representatives,

oO

Section 2

1, ‘The House of Representatives shall be composed of mem-
bers chosen every second year by the people of the several States,
and the electors in each State shall have the qualifications requi-
site for electors of the most numerous branch of the State
legislature.

2. No person shall be a representative who shall not have
attained to the age of twenty-five years, and been seven years a
citizen of the United States, and who shall not, when elected, be
an inhabitant of that State in which he shall be chosen,

3. Representatives land direct taxes] shall be apportioned
among the several States which may be included within this
Union, according to their respective numbers, {which shall be
determined by adding to the whole number of free persons, in-
cluding those bound to service fora term of years, and excluding
Indians not taxed, three fifths of all other persons.] ‘The actual
enumeration shall be made within three years after the first meet-

oO)

 

 

 

 
Case 1:20-cv-
cv-00547-DCN Document 18 Filed 02/23/21 Page 11 of 45

 

ing of the Congress of the United States, and within every subse-
quent tenn of ten years, in such manner as they shall by law
direct. The number of representatives shall not exceed one for
every thirty thousand, but each State shall have at least one rep:
resentative; and uwniti} such enumeration shall be made, the State
of New Hampshire shall be entitled to choose three, Massa-
chusetts cight, Rhode Island and Providence Plantations one,
Counccticut five, New York six, New Jorsey four, Pennsylvania
eight, Delaware one, Maryland six, Virginia ten, North Carolina
five, South Carolina five, and Georgia three,

4. When vacancies happen in the representation from any
State, the exccutive authority thereof shall issue writs of election
to fill such vacancics.

5. ‘The House of Representatives shall choose their speaker
and other officers; and shall have the sole power of impeachment.

Section 3

1, ‘The Senate of the United States shall be composed of two
senators from each State, [chosen by the legislature thereof, } for
six years; and each senator shal} have one vote.

2. Immediately after they shall be assembled in consequence
of the first clection, they shall be divided as equally as may be
snto three classes. The scats of the senators of the first class shall
be vacated at the expiration of the second year, of the second class
at the expiration of the fourth year, and of the third class at the

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 12 of 45

 

 

Cee) COD

expiration of the sixth year, so that one third may be chosen every
second year; and if vacancies happen by resignation, or otherwise,
during the recess of the legislature of any State, the executive
thereof may make temporary appomtments until the next meet-
ing of the legislature, which shall then fill such vacancies,

3, No person shall be a senator who shall not have attained to
the age of thirty years, and been nine years a citizen of the United
States, and who shall not, when elected, be an inhabitant of that
State for which he shall be chosen. ;

4. The Vice President of the United States shall be President
of the Senate, but shall have no vote, unless they be equally
divided,

5. The Senate shall choose their other officers, and also a
president pro tempore, in the absence of the Vice President, or
when he shall exercise the office of the President of the United
States,

6. The Senate shall have the sole power to try all impeach-
ments, When sitting for that purpose, they shall be on oath or
affirmation, When the President of the United States js tried, the |
chief justice shall preside: and no person shall be convicted with-
out the concurrence of two thirds of the members present,

7. Judgment in cases of impeachment shall not extend further
than to removal from office, and disqualifications to hold and
enjoy any office of honor, trust or profit under the United States:
but the party convicted shall nevertheless be hable and subject
to indictment, trial, judgment and punishment, according to law,

 

 

 

 

Cm XO)

39

 

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 13 of 45

 

 

 

Section 4

1. The times, places, and manner of holding elections for
senators and representatives, shall be prescribed in.each State by
the legislature thereof; but the Congress may at any time by law
make or alter such regulations, except as to the places of choosing
senators,

2. The Congress shall assemble at least once in every year,
and such meeting shall be on the first Monday in December,
unless they shall by law appoint a different day.

Section §

1, Each House shall be the judge of the elections, returns and
qualifications of its own members, and a majority of each shall
constitute a quorum to do business; but a smaller number may
adjourn from day to day, and may be authorized to compel the
attendance of absent members, in such manner, and under such
penalties as each House may provide.

2, Each House may determine the rules of its proceedings,
punish its members for disorderly behavior, and, with the con-
currence of two thirds, expel a member.

3. Each Wouse shall keep a journal of its proceedings, and
from time to time publish the same, excepting such parts as may
in their judgment require secrecy; and the yeas and nays of the
members of either House on any question shall, at the desire of
one fifth of those present, be entered on the journal.

ee

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 14 of 45

CeO)

4, Neither House, during the session of Congress, shall, with-

 

out the consent of the other, adjourn for more than three days,
nor to any other place than that in which the two Houses shall be
sitting.

Section 6

1. The scnators and representatives shall receive a compen-
sation for their services, to be ascertained by law, and paid out of
the Treasury of the United States. They shall in ail cases, except
treason, felony, and breach of the peace, be privileged from arrest
during their attendance at the session of their respective Houses,

 

and in going to and returning from the same; and for any speech
or debate in cither House, they shall not be questioned in any
other place.

2, No senator or representative shall, during the time for
which he was elected, be appointed to any civil office under the
authority of the United States, which shall have been created, or
the cmoluments whercof shall have been increased during such
time; and no person holding any office under the United States
shall be a member of either House during his continuance in

office,

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 15 of 45

 

   
  

ae Se

     

   

oer

CF) OD

Section 7

1. All bills for raising revenue shall originate in the House
of Representatives; but the Senate may propose or concur with
amendments as on other bills.

2, Every bill which shall have passed the House of Representa-
tives and the Senate, shall, before it becomes a law, be presented
to the President of the United States; if he approves he shall sign
it, but if not he shall return it, with his objections to that House
in which it shall have originated, who shall enter the objections
at large on their journal, and proceed to reconsider it. If after such
reconsideration two thirds of that House shall agree to pass the
bill, it shall be sent, together with the objections, to the other
House, by which it shall likewise be reconsidered, and if approved
by two thirds of that House, it shall become a law. But in all
such cases the votes of both Houses shall be determined by yeas
and nays, and the names of the persons voting for and against the
bill shall be entered on the journal of each House respectively, If
any bill shall not be returned by the President within ten days
(Sundays excepted) after it shall have been presented to him,
the same shall be a Jaw, in like manner as if he had signed it, unless
the Congress by their adjournment prevent its return, in which
case it shall not be a law.

3. Every order, resolution, or vote to which the concurrence
of the Senate and the House of Representatives may be necessary
{except on a question of adjournment) shall be presented to the
President of the United States; and before the same shall take

 

 

 

 

 

 
Cc :20-
ase 1:20-cv-00547-DCN Document 18 Filed 02/23/21

 

effect, shall be approved by him, or being disapproved by him,
shall be repassed by two thirds of the Senate and House of Rep-
resentatives, according to the rules and limitations prescribed in

the case of a bill,

Section 8

The Congress shall have the power

1, To lay and collect taxes, duties, imposts, and excises, to pay
the debts and provide for the common defense and general wel-
faye of the United States, but all duties, imposts, and excises shall
be uniform throughout the United States;

+ To borrow moncy on the credit of the United States;

3. ‘To regulate commerce with foreign nations, and among
the several States, and with the Indian tribes;

4 To establish a uniform rule of naturalization, and uniform
Jaws on the subject of bankruptcies throughout the United States;

5, To coin moncy, regulate the value thereof, and of foreign
coin, and fix the standard of weights and measures;

6. To provide for the punishment of counterfeiting the securi-
ties and current coin of the United States,

7. Yo establish post offices and post roads;

8, To promote the progress of science and useful arts, by
securing for limited times to authors and inventors the exclusive

right to their respective writings and discoveries;

 

Page 16 of 45

aeRO

 
  
 

PAE

 
 

e
:

   

RTE

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 17 of 45

 

9, ‘Vo constitute tribunals inferior to the Supreme Court;
10. ‘To define and punish piracies and felonies committed on
the high seas, and offenses against the law of nations;

Ll. ‘To declare war, grant letters of marque and reprisal, and
make rules concerning captures on land and water;

12, ‘To raise and support armies, but no appropriation of
moncy to that use shall be for a longer term than two years;

13, ‘To provide and maintain a navy;

14, ‘Yo make rules for the government and regulation of the
land and naval forces;

 

15, ‘To provide for calling forth the militia to execute the laws
of the Union, suppress insurrections and repel invasions;

16. To provide for organizing, arming, and disciplining the
nmuhtia, and for governing such part of them as may be employed
in the service of the United States, reserving to the States yespec-
tively, the appointment of the officers, and the authority of
traning the militia according to the discipline prescribed by
Congress;

17, To exercise exclusive legislation in all cases whatsoever,
over such district (not exceeding ten miles square} as may, by
cession of particular States, and the acceptance of Congress, be-
come the seat of the government of the United States, and to
exercise like authority over all places purchased by the consent of
the legislature of the State in which the same shall be, for the
erection of forts, magazines, arsenals, dockvards, and other need-
ful buildings; and

 

 

   

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 18 of 45

  

e

aoa

 

18. ‘To make all laws which shall be necessary and proper for
carrying into execution the foregoing powers, and all other powers
vested by this Constitution in the government of the United
States, or in any department or officer thereof.

Section 9

1, The migration or importation of such persons as any of the
States now existing shall think proper to admit, shall not be pro-
hibited by the Congress prior to the year one thousand eight
hundred and eight, but a tax or duty may be imposed on such
importation, not exceeding ten dollars for each person.

2, The privilege of the writ of habeas corpus shall not be
suspended, unless when in cases of rebellion or invasion the
public safety may require it.

3. No bill of attainder or ex post facto law shall be passed.

4, No capitation, or other direct, tax shall be laid unless in
proportion to the census or enumeration hereinbefore directed
to be taken.

5. No tax or duty shall be laid on articles exported from any
State.

6. No preference shall be given by any regulation of commerce
or revenue to the ports of one State over those of another: nor
shall vessels bound to, or from, one State be obliged to enter, clear,
or pay duties in another.

coe ON eee GEES

  

:
e
.

 

Ou)

45

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 19 of 45

 

CC)

J, No money shail be drawn from the treasury, but in conse-

 

quence of appropriations made by law; and a regular statement
"and account of the receipts and expenditures of all public money
shall be published from time to time,

8. No title of nobility shall be granted by the United States:
and no person holding any office of profit or trust under them,
shall, without the consent of the Congress, accept of any present,
emolument, office, or title, of any kind whatever, from any king,
prince, or forcign State.

Section 10

1. No State shall enter into any treaty, alliance, or con-
federation; grant letters of marque and reprisal; coin money; cmit
bills of credit; make anything but gold and silver coin a teuder
in payment of debts; pass any bill of attainder, ex post facto law,
or law impairing the obligation of contracts, or grant any title of
nobility.

2. No State shall, without the consent of the Congress, lay any
imposts or duties on imports or exports, except what may be
absolutely necessary for executing its inspection laws; and the net
produce of all duties and imposts laid by any State on imports or
exports, shall be for the use of the treasury of the United States;
and all such laws shall be subject to the revision and control of

_ the Congress.

 

U-)

46

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 20 of 45

3, No State shall, without the consent of the Congress, lay
any duty of tonnage, keep troops, or ships of war in time of peace,
enter into any agreement or compact with another State, or with

a foreign power, or engage in war, unless actually invaded, or in
such imminent danger as will not admit of delay.

Co) Oy

47

 

 

 

 
: -00547-DCN Docum
ent 18 Filed 02/23/21 Page 210f45
1 Page 21 of 45 soonehagemnestns

 

CO Oo

ARTICLE

Section 1

1. The executive power shall be vested im a President of the
United States of America. He shall hold his office during the term
of four years, and, together with the Vice President, chosen for
the same term, be elected as follows:

2, Each State shall appoint, 1 such manner 35 the legislature
thercof may direct, a number of electors, equal to the whole num
ber of senators and representatives to which the State may be
entitled in the Congress: but no senator oF representative, OF
person holding an office of trust or profit under the United States,
shal} be appointed an elector.

The electors shall meet in their respective States, and yote

by ballot for two persons, of whom one at least shall not be an
sahabitant of the same State with themselves. And they shall
make a list of all the persons voted for, and of the number ‘of
votes for each; which list they shall sign and certify, and transmit
sealed to the seat of the government of the United States, directed
to the president of the Senate. The president of the Senate shall,
in the presence of the Senate and House of Representatives, Open
all the certificates, and the votes shall then be counted. The
person having the greatest number of votes shall be the President,
*§ such number be a majority of the whole number of electors
appointed, and if there be more than one who have such majority,
and have a equal number of votes, then the House of Repre-

 

Ou)

 

48

call all a

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 22 of 45

Ce)

sentatives shall immediately choose by ballot one of them for .
President; and if no person have a majority, then from the five
highest on the list the said House shall in like manner choose
the President. But in choosing the President, the votes shall be

 

  

 

le taken by States, the representation from each State having one
m vote; a quorum for this purpose shall consist of a member or
or members from two thirds of the States, and a majority of all the
States shall be necessary to a choice, In every case, after the choice

xe of the President, the person having the greatest number of votes
n- : of the electors shall be the Vice President. But if there should
de a remain two or more who have equal votes, the Senate shall choose
or : from them by ballot the Vice President,
28) 3. The Congress may determine the time of choosing the .

: electors, and the day on which they shall give their votes; which .
te : day shall be the same throughout the United States, -
"1 4. No person except a natural born citizen, or a citizen of the |
all United States, at the time of the adoption of this Constitution, cE
of shall be eligible to the office of President; neither shall any person :
uit be eligible to that office who shall not have attained to the age of a
ed : thirty-five years, and been fourteen years a resident within the :
ll, i United States, -
on t >. In case of the removal of the President from office, or of |
he : his death, resignation, or inability to discharge the powers and /
it, a duties of the said office, the same shall devolve on the Vice :
WS 7 President, and the Congress may by law provide for the case of
y, : removal, death, resignation, or inability, both of the President s
re- : and Vice President, declaring what officer shall then act as Presi- :

 

 
Case 1:20-cv-
20-cv-00547-DCN Document 18 Filed 02/23/21 Page 23 of 45

 

CF)

dent, and such officer shall act accordingly, until the disability

 

be removed, or a President shall be elected.

6. ‘The President shall, at stated times, receive for his services
A compensation, which shall neither be increased nor diminished
during the period for which he shall have been elected, and he
shall not receive within that period any other emolument from
the United States, or any of them,

7, Before he enter on the execution of his office, he shail take
the following oath ot affirmation: —“I do solemnly swear (or
affirm) that 1 will faithfully execute the office of President of the
United States, and will to the best of my ability, preserve, protect
and defend the Constitution of the United States.”

 

Section 2

1. The President shall be commander in chief of the army and
navy of the United States, and of the militia of the several States,
when called into the actual service of the United States; he may
require the opinion, 9 writing, of the principal officer in each of

  

the executive departments, upon any subject relating to the duties
of their respective offices, and he shall have power to grant r¢-
prieves and pardons for offenses against the United States, except
in cases of impeachment.

2. He shall have power, by and with the advice and consent of
the Senate, to make treaties, provided two thirds of the senators
present Conc; and he shall nominate, and by and with the advice

a Se TNL EE ue

        

 

 

ee

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 24 of 45

 

CeO)

and consent of the Senate, shall appoint ambassadors, other public
ministers and consuls, judges of the Supreme Court, and all other
officers of the United States, whose appointments are not herein
otherwise provided for, and which, shall be established by law:
but the Congress may by law vest the appointment of such
inferior officers, as they think proper, in the President alone, in
the courts of law, or in the heads of departments.

3. The President shall have power to fill up all vacancies that
may happen during the recess of the Senate, by granting commis-
sions which shall expire at the end of their next session,

Section 3

He shall from time to ime give to the Congress information
of the state of the Union, and recommend to their consideration
such measures as he shall judge necessary and expedient; he may,
on extraordinary occasions, convene both Houses, or either of
them, and in case of disagreement between them with respect to
the time of adjournment, he may adjourn them to such time as he

shall think proper; he shall receive ambassadors and other public
ministers; he shall take care that the laws be faithfully executed,
and shail commission all the officers of the United States.

 

 

 
 

Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 25 of 45

Be
ae

  

eee

LNA NN ANNE

fis

ee

 

 

Cee)

 

Section 4

The President, Vice President, and all civil officers of the
United States, shall be removed from office on impeachment for
and conviction of, treason, bribery, or other high crimes and
misdemeanors.

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 26 of 45

 

ARTICLE Hi

Section |

The judicial power of the United States shall be vested in one
Supreme Court, and in such inferior courts as the Congress may
from time to time ordain and establish, The judges, both of the
Supreme and inferior courts, shall hold their offices during good
behavior, and shall, at stated times, receive for their services, a
compensation, which shall not be diminished during their con-
tinuance in office.

Section 2

1. The judicial power shall extend to all cases, in Jaw and
equity, arising under this Constitution, the laws of the Umted
States, and treatics made, or which shall be made, under their
authority;—to all cases affecting ambassadors, other public minis-
ters and consuls;—to all cases of admiralty and maritime juris-
diction;—to controversies to which the United States shall be a
party;—to controversies between two or more States;—between a
State and citizens of another State;—between citizens of different
States;—between citizens of the same State claiming lands under
grants of different States, and between a State, or the citizens

thercof, and foreign States, citizens or subjects,

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 27 of 45

 

Ce) CD

2, In all cases affecting ambassadors, other public ministers
and consuls, and those in which a State shall be party, the
Supreme Court shall have original jurisdiction. In all the other
cases before mentioned, the Supreme Court shall have appellate
jurisdiction, both as to law and to fact, with such exceptions, and
under such regulations as the Congress shall make,

3. ‘The trial of all crimes, except in cases of impeachment,
shall be by jury; and such trial shail be held in the State where
the said crimes shall have been committed; but when not com-
mitted within any State, the trial shall be at such place or places
as the Congress may by law have directed.

Section 3

1, Treason against the United States shall consist only in
levying war against ther, or in adhering to their enemies, giving
them aid and comfort. No person shall be convicted of treason
unless on the testimony of two witnesses to the same overt act,
or on confession in open court.

2, ‘The Congress shall have power to declare the punishment
of treason, but no attainder of treason shall work corruption of
blood, or forfeiture except during the life of the person attained.

CD) Oe

54

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 28 of 45

 

   

ARTICLE IV |
Section | e

Full faith and credit shall be given in each State to the public c
acts, records, and judicial proceedings of every other State. And -
the Congress may by general laws prescribe the manner in which .
such acts, records and proceedings shall be proved, and the effect C

thereof,

Section 2

1. The citizens of each State shall be entitled to all privileges
and immunities of citizens in the several States.

2, A person charged in any State with treason, felony, or other
crime, who shall fee from justice, and be found in another State,
shall on demand of the executive authority of the State from
which he fled, be delivered up to be removed to the State having
jurisdiction of the crime.

3, No person held to service or labor in one State under the
laws thereof, escaping into another, shall, in consequence of any
law or regulation therein, be discharged from such service or
labor, but shall be delivered up on claim of the party to whom
such service or labor may be due,

Ce LD OLD

55

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 29 of 45

 

 

cee 2) eRe SRN OEE SEE

Ce) Oo

Section 3

1, New States may be admitted by the Congress into this
Union; but no new State shail be formed or erected within the
jurisdiction of any other State; nor any State be formed by the
junction of two or more States, or parts of States, without the
consent of the legislatures of the States concemed as well as of
the Congress.

2. The Congress shall have power to dispose of and make all
needful rules and regulations respecting the territory or other
property belonging to the United States; and nothing in this
Constitution shall be so construed as to prejudice any claims of
the United States, or of any particular State.

Section 4

The United States shall guarantee to every State in this Union
a republican form of government, and shall protect cach of them
against invasion; and on application of the legislature, or of the

executive {when the legislature cannot be convened) against
domestic violence.

O_O D

56

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 30 of 45

ARTICLE V

‘Phe Congress, whenever two thirds of both Houses shall. deem
it necessary, shall propose amendments to this Constitution, or,
on the application of the legislatures of two thirds of the several
States, shall call a convention for proposing amendments, which
in cither case, shall be valid to all intents and purposes, as part of
this Constitution when ratified by the legislatures of three fourths
of the several States, or by conventions in three fourths thereof,
as the one or the other mode of ratification may be proposed by
the Congress; provided that no amendment which may be made
prior to the year one thousand eight hundred and eight shall in
any manner affect the first and fourth clauses in the ninth section
of the first article; and that no State, without its consent, shall be
deprived of its equal suffrage in the Senate.

 

 

 

a
e
2
2
.
g
a
e
gS
:
=
eS

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 31 of 45

 

Cae") OS

ARTICLE VI

1, All debts contracted and engagements entered into, before
the adoption of this Constitution, shall be as valid against the
United States under this Constitution, as under the Confeder-
ation.

2, ‘This Constitution, and the laws of the United States
which shall be made in pursuance thercof; and all treaties made,
or which shall be made, under the authority of the United States,
shall be the supreme law of the land; and the Judges in every
State shall be bound thereby, anything in the Constitution or laws
of any State to the contrary notwithstanding.

3, The senators and representatives before mentioned, and
the members of the several State legislatures, and all executive and
judicial officers, both of the United States and of the several
States, shall be bound by oath or affirmation to support this Con-
-stitution; but no religious test shall ever be required as a qualif-
cation to any office or public trust under the United States,

CTD OD

58

 

 
we
‘he
er:

tes
de,
es,
2ry

WS

nd
nad.
tal
yn-
ift-

 

 

Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 32 of 45

CF) OS™

ARTICLE VII

The ratification of the conventions of nine States shall be
sufficient for the establishment of this Constitution between the
States so ratifying the same.

Done in Convention by the unanimous consent of the States
present the seventeenth day of September in the year of our Lord
one thousand seven hundred and eighty-seven, and of the inde-
pendence of the United States of America the twelfth. In witness
whereof we have hereunto subscribed our names,

SIGNERS OF THE CONSTITUTION

Abraham Baldwin — Georgia
Richard Bassett — Delaware
Gunning Bedford, Jr, — Delaware
John Blair — Virginia
William Blount — North Carolina
David Brearley -- New Jersey
Jacob Broom — Delaware
Pierce Butler — South Carolina
Daniel Carroll — Maryland
George Clymer — Pennsylvania
Jonathan Dayton — New Jersey
John Dickinson — Delaware
William Few — Georgia

CTD OL

59

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 33 of 45

 

Oe er

 

Ca")

Thomas FitzSimons -- Pennsylvamia

 

Benjamin Franklin — Pennsylvania

 

Nicholas Gilman — New Hamipslure
Nathaniel Gorham — Massachusetts
Alexander Hamilton — New York

 

Jared Ingersoll — Pennsylvania
Dan of St, Thomas Jenifer — Maryland
William S$. Johnson ~- Connecticut
Rufus King — Massachusetts
John Langdon — New Hampshire
James McHenry —- Maryland
James Madison, Jr. — Virginia
Thomas Mifflin — Pennsylvanta
Gouverneur Morris —- Pennsylvania
Robert Morris — Pennsylvania
William Paterson — New Jersey
Charles Pinckney -- South Carolina
Charles C. Pinckney — South Carolina
seorge Read — Delaware
John Rutledge — South Carolina
Roger Sherman — Connecticut
Richard D. Spaight — North Carolina
George Washington — V irginia
Hugh Wilhamson — North Carolina

James Wilson — Pennsylvania

 

 

.

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 34 of 45

 

AMENDMENTS

FIRST FEN AMENDMENTS PASSED BY CONGRESS
SEPTEMBER 25, 1759. RATIFIED BY THREE FOURTHS
OF THE STATES DECEMBER 15, 1791,

eee >

61

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 35 of 45

 
 
  
 
  
  
    
   
  
 
   

COD

ARTICLE I

Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or abridging
the freedom of speech, or of the press; or the right of the people
peaceably to asscimble, and to petition the government for a
redress of grievances,

ARTICLE I]

A well regulated militia, being necessary to the security of a
free State, the right of the people to keep and bear arms, shall
not be infringed.

ARTICLE III

No soldier shall, in time of peace be quartered in any house,
without the consent of the owner, nor in time of war, but in a
manner to be prescribed by law.

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21. Page.36,0f 45°

 

 

 

Te

 

CoS

ARTICLE IV

The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures,
shall not be violated, and no warrants shall issue, but upon prob-
able cause, supported by oath or affirmation, and particularly
describing the place to be scarched, and the persons or things to
be seized,

ARTICLE V

No person shall be held to answer for a capital, or otherwise
infamous crime, unless on a presentment or indictment of a
grand jury, except in cases arising in the land or naval forces, or
in the militia, when in actual service in time of war or public
danger; nor shall any person be subject for the same offense to
be twice put in jeopardy of life or limb; nor shall be compelled in
any criminal case to be a witness against himself, nor be deprived
of life, liberty, or property, without due process of law; nor shall
private property be taken for public use without just compen-
sation,

 

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 37 of 45

Cee)

 

ARTICLE VI

In all criminal prosecutions, the accused shall enjoy the right
to a speedy and public trial, by an impartial jury of the State and
district wherein the crime shall have been committed, which
district shall have been previously ascertained by law, and to be
informed of the nature and cause of the accusation; to be con-
fronted with the witnesses against him; to have compulsory
process for obtaining witnesses in his favor, and to have the
assistance of counsel for his defense.

ARTICLE VII

In suits at common law, where the value in controversy shall
exceed twenty dollars, the right of trial by jury shall be preserved,
and no fact tried by a jury shall be otherwise reexamined in any
court of the United States, than according to the rules of the
common law.

65

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 38-o0f45 _

 

CeO

ARTICLE VIII

Iuxcessive bail shall not be required, nor excessive fines im-
posed, nor cruel and unusual punishments inflicted.

ARTICLE IX

‘The enumeration in the Constitution of certain rights shall
not be construed to deny or disparage others retained by the
people,

ARTICLE X

‘The powers not delegated to the United States by the Consti-
tution, nor prohibited by it to the States, are reserved to the States
respectively, or to the people.

CD OLD

66

 

 

 
 

 

Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 39 of 45

 

 

ARTICLE XI

PASSED BY CONGRESS MARCH 4, 1794,
RATIFIED FEBRUARY 7, 1795.

The judicial power of the United States shall not be construed
to extend to any suit in law or equity, commenced or prosecuted
against one of the United States by citizens of another State, or
by citizens or subjects of any foreign State,

 

 

   

LE SEDER CS emer

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 -.Page 40 of 45

 

ARTICLE XI

PASSED BY CONGRESS DECEMBER 9, 1803.
RATIFIED JULY 27, 1804,

The electors shall meet in their respective States, and vote by
ballot for President and Vice President, one of whom, at least,
shall not be an inhabitant of the same State with themselves;
they shall name in their ballots the person voted for as Presi-
dent, and in distinct ballots, the person voted for as Vice
President, and they shall make distinct lists of all persons voted
for as President and of all persons voted for as Vice President,
and of the number of votes for each, which lists they shall
sign and certify, and transmit sealed to the seat of the gov-
ernment of the United States, directed to the President of the
Semate;-~)he President of the Senate shall, in the presence of the
Senate and House of Representatives, open all the certificates and
the votes shall then be counted;—The person having the gteatest
number of votes for President, shall be the President, if such
number be a majority of the whole number of electors appointed;

 

  

 
 

'S33LIS PayUy) ayy Jo
WIpIsaIg OLA JO YY 0} a]qIsI[a oq [[eYs LAaprsorg Jo ooyjo ayy
O} O[qIstpour ATjeuoINyysuiod uosied ou yng ‘aoroyo ¥ 0} A1essadou
oq [[Bys Taquinu spoy\ oy] jo Ayuoleut ve pur ‘sroyeuag jo raquinu
DJOYAL df} JO spl} OAry JO ystsUOD [LEYS asodind ayy 107 tanJONb v
‘WUASPISAY BIA ay] asooyp [[kys ayeuog oyy 4si[ oq] UO sIoquInu
ysoysiy Oat] oy} woay usyy “yuoleu eB savy uosiad ou jr pur
‘poyurodde s10309[9 Fo zaqunu ayoyas ayy Jo Ajolvnur v aq soquinU
Yous Jt Uapisarg OTA, Bt} Oq [[LYS Japtsaig 9A, $B SaJOA JO 40q
AUNU Jsoqv9Is ayy StARY uosiad ayy, quapisarg oy] Jo AypIqestp
[VUOTAIT}SUOD 19YJO IO YP ap ay] JO seo SY] UT SY GuapIsaLg se
jou [[Bys WWaprsarg do1A ay} Udy] “Bursopyoy ywou yore, jo Aep
YIMOJ oy} a1oJoq Way] Vodn aapoaap [Lys adtoyd Jo {Bt oT] JaAo
“USA PUAPISarg B 90049 JOU [LYS saanRjuasaidoy jo asnoyzy oy]
ji pay ‘sotoyo B 0} Aressagau aq qTeys savas oy] [fe Jo Cuolem
B PU ‘s9}B]S JY) JO SpIIY} OA} LOI] SIAqUIDLE JO AAqUUDUL B YO 4SIS
“tod yfeys ssodmd sty} toy uinuoNb v foy0a auo Buraey 0yVyg yors
tory WORE IuOsaidal ayy ‘saqe}g Aq UOyR] aq [els $a]os ay} Guop
Sag oY} PuisooyD WI Ng "Juaptsarg oy) “orjeq Aq ‘Ayaqerpauiuut
BSOOYD [[LYs sarrjejuasaiday jo osnopy ay} GUOPISAIY se to] payoa
AsO} JO FSI] OY] TO aaITy ZuIpssoxs you siaquinu ysoysty otyy
SuARy suosiad ay] utoyy ust] ‘Ayuolvur pons savy Uossad ou ye pue

Coe)

 

 

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page’ 42 of 45

 

CC)

 

ARTICLE XIII
PASSED BY CONGRESS JANUARY 31, 1865. :

 

RATIFIED DECEMBER 6, 1865.

 

Section |

 

Neither slavery nor involuntary servitude, except as punish-
ment for crime whereof the party shall have been duly convicted,
shall exist within the United States, or any place subject to their
jurisdiction.

&
=
2

    

Section 2

Congress shall have power to enforce this article by appro-
priate legislation,

ce

 

 

 

 

 
  

GRR SR

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 43 of 45

 

Cee)

ARTICLE XIV

PASSED BY CONGRESS JUNE 13, 1866,
RATIFIED JULY 9, 1868.

Section ]

All persons born or naturalized in the United States, and
subject to the jurisdiction thercof, are citizens of the United
States and of the State wherein they reside. No State shall make
or enforce any law which shall abridge the privileges or immuni-
ties of citizens of the United States; nor shall any State deprive
any person of life, liberty, or property, without due process of law;
nor deny to any person within its jurisdiction the equal protection
- of the laws.

Section 2

Meee

Representatives shall be apportioned among the several States

 

according to their respective numbers, counting the whole num-
ber of persons in each State, excluding Indians not taxed, But
when the right to vote at any election for the choice of electors

Cre YD) OLD

71

 

 
Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 44 of 45

 

Ceo)

for President and Vice President of the United States, repre-
sentatives in Congress, the executive and judicial officers of a
State, or the members of the legislature thereof, is denied to any
of the male inhabitants of such State, being twenty-one years of
age, and citizens of the United States, or in any way abridged,
except for participation in rebellion, or other crime, the basis of
representation therein shall be reduced in the proportion which
the number of such male citizens shall bear to the whole number
of male citizens twenty-one years of age in such State,

Section 3

No person shall be a senator or representative in Congress, or
elector of President and Vice President, or hold any office, civil
or military, under the United States, or under any State, who
having previously taken an oath, as a member of Congress, or as
an officer of the United States, or as a member of any State legis-
lature, or as an executive or judicial officer of any State, to support
the Constitution of the United States, shall have engaged in in-
surrection or rebellion against the same, or given aid or comfort
to the enemies thereof, But Congress may by a vote of two thirds
of each House, remove such disability.

 

SR I

  
   

72

 

ee.

 
 

OF

vil
ho

as
18°
ort

ine

ort
rds

 

 

Case 1:20-cv-00547-DCN Document 18 Filed 02/23/21 Page 45 of 45

“SRY ena ty PMERDNPE REEA AenY  FEEAEAINE

 

Section 4

The validity of the public debt of the United States, author-
ized by law, including debts incurred for payment of pensions
and bounties for services in suppressing insurrection or rebellion,
shall not be questioned. But neither the United States nor any
State shall assume or pay any debt or obligation incurred in aid
of insurrection or rebellion against the United States, or any
claim for the less or emancipation of any slave; but all such debts,
obligations, and claims shall be held illegal and void,

Section 5

The Congress shall have power to enforce, by appropriate

legislation, the provisions of this article.

 

 
